DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I and C3a in the reply filed on 3/1/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The base claim is directed to a method for characterizing an oligonucleotide, but does not recite the specific steps required for the method.  It appears that the requirements of claims 37 and 38, for example, are required for the method.  
Additionally, claim 35 recites any possible pattern of backbone chiral centers, although it appears that the specific requirements of claims 39-43 are required for the method.
Claim 35 does not adequately recite the method in a manner commensurate in scope with the minimal species of the specification, which is not representative of the entire possible genus.
The specification does not set forth adequate structural criteria required to meet the function of having reduced complement activation compared to a control.  The assay step recited in claim 38 detects the presence, absolute level and/or relative level of C3a or Bb.  The claims do not require increased or decreased C3a or Bb levels, but rather recite that an assay can be performed without reciting what result is required for the oligonucleotide to have the structure to meet the function.
Claim 35 broadly recites “assessing” complement activation without reciting specific steps required for the complement activation to be assessed or for the oligonucleotide to be characterized.
In absence of a specific structural requirement, one would not be able to readily envision the specific method steps required to achieve the recited outcome.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 35-44 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (US RE39,464 E), in view of Henry (US 2002/0082227 A1).
Cook et al. teach that novel chiral compounds that mimic and/or modulate the activity of wild-type nucleic acids are disclosed. In general, the compounds are phosphorothioate oligonucleotides wherein the 5', and the 3'-terminal internucleoside linkages are chirally Sp and internal internucleoside linkages are chirally Rp (Abstract).
Cook et al. teach that hybridization reactions were prepared for antisense oligonucleotides. In these assays chirally pure compounds of the type Sp-(Rp)n-Sp showed better Rnase H cleavage activity than diasteromeric mixture compounds (procedure 3).
Cook et al. teach that the H-ras target gene was more efficiently reduced using Chirally Defined Phosphorothioate Oligomers (procedure 4).  Cook et al. recites claims to chirally pure oligonucleotides with patterns based upon backbone linkages, backbone chiral centers, and backbone phosphorus modifications.  
Cook et al. teaches that the present invention also provides pharmaceutical compositions comprising one or more compounds of the invention, and an acceptable pharmaceutical carrier.
The instant specification does not set forth any specific structure required for the oligonucleotides of the method to meet the function of having reduced complement activation, as set forth in the rejection under 35 USC 112, 1st paragraph, above.  It is not clear what structure, if any, is required to differentiate those oligonucleotides meeting the structural requirements recited for chirally pure oligonucleotides from those that have reduced complement activation.
It was known to design chirally pure oligonucleotide pluralities (more than one oligonucleotide) that have chirally pure phosphorothioate linkages with a pattern of chiral centers, wherein the chiral cents comprise at least one Rp and at least one Sp, as evidenced by Cook et al.
With regards to base sequence, it would have been obvious to incorporate oligonucleotides of the same base sequence into the chirally pure oligonucleotide composition as a matter of design choice with the motivation of enhancing targeting of the specific target sequence.
Therefore, the claims as instantly recited are obvious in view of Cook et al. alone.
Regarding complement activation, Henry teaches methods for inhibiting complement activation using antisense oligonucleotides, preferably modified oligonucleotides. These compounds may be used therapeutically to treat undesirable complement-mediated events such as inflammation (abstract).
Henry teaches that the present invention also includes compositions employing oligonucleotides that are substantially chirally pure with regard to particular positions within the oligonucleotides. Examples of substantially chirally pure oligonucleotides include, but are not limited to, those having phosphorothioate linkages that are at least 75% Sp or Rp (Cook et al., U.S. Pat. No. 5,587,361) and those having substantially chirally pure (Sp or Rp) alkylphosphonate, phosphoramidate or phosphotriester linkages (Cook, U.S. Pat. Nos. 5,212,295 and 5,521,302) [0064].
Henry teaches an example of inhibition of C3a production and inhibition of complement activation via an antisense oligonucleotide.  Henry teaches that the inhibitory effects of ISIS 2302 on the human complement cascade were confirmed by reconstituting the complement cascade with purified human proteins. In these experiments, there was no evidence of activation of either the reconstituted C3 convertase (Factors D, C3 and B) or the alternative pathway (Factors D, C3, B, H and I) over a broad range of oligonucleotide concentrations (0.0025 to 250 .mu.g/ml). There was, however, a concentration-dependent inhibition of both reconstituted C3 convertase (FIG. 8A) and alternative pathway (FIG. 8B) activity by ISIS 2302. The concentration response in both reconstituted systems was similar, with about 0.25 .mu.g/ml ISIS 2302 producing 50% inhibition of C3a production. These observations were consistent with the effects observed in human serum, which favored inhibition over activation of the alternative pathway of complement [0211].
Henry teaches that [0002] the present relates to methods for the inhibition and/or modulation of the complement mediated immune response using synthetic nucleic acid molecules. The nucleic acid molecules may be synthetic nucleic acid molecules, such as oligonucleotides, wherein at least one of the ester linkage moieties of the oligonucleotide is replaced with a thioate linkage, such as in for example phosphorothioates. The methods described herein are useful as therapies for treating abnormal and/or undesirable conditions which can arise as a result of complement activation. Further uses as diagnostics and research reagents are also included in the present invention.
When assaying for complement activation to characterize an oligomer, selection of any specific pattern of known chiral backbone centers is considered to be a matter of design choice dependent upon the desired oligomer.
It would have been obvious to assay a chirally pure oligonucleotide for reduced complement activation because the benefits of chirally pure oligonucleotides are taught by Cook et al. and the benefits of reduced complement activation of oligonucleotides is taught by Henry, which is a benefit that would be desired in the oligonucleotides of Cook et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635